DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/22/2020 has been entered. Claims 1, 14 and 28 are amended. Claims 1-28 are pending.
Response to Arguments
Applicant’s arguments with respect to double patenting rejections of claims 1, 14 and 28 have been considered and are persusive. The double patenting rejections have been withdrawn.

Applicant’s arguments with respect to 102 and 103 rejections of claim(s) 1, 14 and 28 have been considered but are moot because the arguments do not apply to the new reference applied in the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 2, 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 2016/0314518) and further in view of Turner (US 2012/0330201) and Eckerdt (US 2015/0164259).
Regarding claim 1, Goodwin discloses a system comprising: 
a button holder including a button mount, the button mount receiving and retaining an interchangeable button, (via hanger 110 including mounts 112 for beacons 100/222, Para. 32 and 76); 
the interchangeable button storing a button identification code (button ID), the interchangeable button being adapted to transmit the button ID (via beacon’s corresponding ID, Para. 31 and 76); and 

Goodwin teaches the button holder is configured to charge the battery of the interchangeable button (Para. 12 and 35), but fails to disclose the button holder including an electrical contact, the electrical contact providing electrical power to the interchangeable button.
Turner teaches a device holder can be configured to include electrical contacts to recharge a device placed in the holder (device 53 may be placed in a cradle having electrical contacts arranged to align with the control buttons, Para. 47 and claim 16).
From the teachings of Turner, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin to include the teachings of Turner in order to charge the button reliably as combining known prior art elements to produce predictable results is considered obvious.
The combination of Goodwin and Turner fails to disclose the button ID is transmitted via the electrical contact when the interchangeable button is coupled with the button mount of the button holder.
Eckerdt teaches an electronic button holder including electrical contacts configured to receive identification information from electronic buttons mounted on the holder (ID can be read electrically with a signal wire paired with a neutral wire for easy identification, Para. 2, 26 and 34).

Regarding claim 2, wherein the local hub includes a non-transitory memory storing instructions that, when executed by the processor, cause the local hub to: 
receive an actuation signal from the interchangeable button via the communication unit, the actuation signal including the button ID, the actuation signal indicating an actuation of the interchangeable button (Para. 43, 76-77); 
generate one or more order signals based on the actuation signal, the one or more order signals identifying the button ID (Para. 76-78); and 
transmit the one or more order signals to the remote server based on the interchangeable button being actuated and the local hub receiving the actuation signal from the interchangeable button, the order signal instructing the remote server to perform a defined operation using the button ID (Para. 76-78 and Fig. 4A).
Regarding claim 9, Goodwin discloses the interchangeable button includes a second communication unit providing a wireless communication channel between the interchangeable button and the communication unit of the local hub (the beacon 222 transmits data including the beacon 222's unique ID to client device 206, Para. 76 and Fig. 4A).
Regarding claim 12, Goodwin discloses wherein the button holder includes an elongated body adapted to fit on a front of a shelf and a plurality of button mounts positioned longitudinally along a length of the elongated body (Para. 32 and Fig. 2).
. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Turner and Eckerdt, and further in view of Shigenaga (US 2016/0019888).
Regarding claim 3, Goodwin teaches activate a microphone coupled with an ordering device and receive audio from the microphone coupled with the ordering device to complete an order (Para. 66). But fails to specifically disclose process the audio to determine a quantity; and generate the one or more order signals based on the quantity.
Shigenaga teaches using voice recognition to allow ordering of items including quantity of items (Para. 51).
From the teachings of Shigenaga, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Eckerdt and Turner to include voice ordering of Shigenaga including quantity of items in order to make ordering more intuitive, thereby improve convenience.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Turner, Eckerdt and Shigenaga, and further in view of Chao (US 2019/0318729).
Regarding claim 4, the combination of Goodwin, Turner, Eckerdt and Shigenaga fails to disclose wherein the instructions further cause the local hub to: match the audio received from the microphone against an audio wave profile from a set of audio wave profiles, the local hub storing the set of audio wave profiles on a local storage device coupled with the local hub; and determine the quantity based on the matched audio wave profile. 

From the teachings of Chao, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Turner, Eckerdt and Shigenaga to include wherein the instructions further cause the local hub to: match the audio received from the microphone against an audio wave profile from a set of audio wave profiles, the local hub storing the set of audio wave profiles on a local storage device coupled with the local hub; and determine the quantity based on the matched audio wave profile in order to use speech recognition.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Turner, Eckerdt and Shigenaga, and further in view of Trollope (US 2016/0261917).
Regarding claim 5, the combination of Goodwin, Turner, Eckerdt, Shigenaga fails to disclose wherein the local hub activates the microphone coupled with the local hub for a defined time period and deactivates the microphone after an expiration of the defined time period, the microphone being activated based on the actuation signal received from the interchangeable button.
Trollope teaches activating a microphone of a device for a predetermined period of time upon receiving an activation signal (Para. 73).
From the teachings of Trollope, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Turner, Shigenaga, Eckerdt to include wherein the local hub activates the microphone coupled with the local hub for a defined time period and deactivates the microphone after an expiration of the defined time period, the microphone being activated based on the actuation signal received from the interchangeable button in order to prevent accidental orders by limiting the microphone activation time.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Turner, Eckerdt, and further in view of Showghi (US 6,473,739).

Showghi teaches an ordering device can be configured to include a keypad mechanism to generate a quantity signal identifying a number and generate an order signal based on the quantity signal received from the keypad mechanism (the special hand-held, wireless remote ordering devices 10 may take the form illustrated in FIG. 3d, and include the display 20, a plurality of alpha-numeric operation keys 32 for displaying and scrolling through menus, indicating item and quantity, and controlling the ordering process, col. 4, lines 32-36).
From the teachings of Showghi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Eckerdt and Turner to include the instructions further cause the local hub to: receive a quantity signal from a keypad mechanism communicatively coupled with the local hub, the quantity signal identifying a number; and generate the one or more order signals based on the quantity signal received from the keypad mechanism in order to allow quantity to be specified reliably using the keypad. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Turner, Eckerdt, and Showghi, and further in view of Mark (US 2002/0082042).
Regarding claim 7, the combination of Goodwin, Eckerdt, Turner and Showghi fails to disclose the keypad mechanism is communicatively coupled with the local hub via a wireless data connection, the wireless data connection allowing data to be transferred from the keypad mechanism to the local hub.
Mark teaches a keypad can be coupled to a computer device via a wireless connection (Abstract).
.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Turner, and Showghi, Eckerdt, and further in view of Schobben (US 2007/0070831).
Regarding claim 8, the combination of Goodwin, Turner, Eckerdt and Showghi fails to disclose the keypad mechanism is integrated with the button holder in a hanger body of the button holder.
Schobben teaches a device holder can be integrated with a user input device to allow easy activation of a function (Para. 14 and Abstract).
From the teachings of Schobben, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Turner, Eckerdt and Showghi to include the keypad mechanism is integrated with the button holder in a hanger body of the button holder in order to allow convenient user inputs at the button holder.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Turner, Eckerdt, and further in view of Wong (2015/0382390).
Regarding claim 10, Goodwin and Turner fails to disclose the button holder receives an actuation signal from the interchangeable button and transmits the actuation signal from the interchangeable button to the local hub.
Wong teaches a device can be made a relay to relay wireless signals from one device to another (Para. 16).
From the teachings of Wong, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Eckerdt and Turner to include the button holder 
Regarding claim 11, Goodwin discloses the button holder is physically coupled with the 
interchangeable button using the electrical contact (see rejection of claim 1) but fails to disclose the holder is wirelessly coupled with the local hub using the communication unit, the button holder including a corresponding communication unit adapted to transmit data to the communication unit of the local hub. 
Wong teaches a device can be made a relay to relay wireless signals from one device to another (Para. 16).
From the teachings of Wong, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Eckerdt and Turner to include the holder is wirelessly coupled with the local hub using the communication unit, the button holder including a corresponding communication unit adapted to transmit data to the communication unit of the local hub in order to use relays to extend the range of signals from the button.
Claim(s) 14, 21, 25, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 2016/0314518) and further in view of Eckerdt (US 2015/0164259).
Regarding claims 14 and 28, Goodwin discloses a computer-implemented method comprising: 
receiving, by a local hub, an actuation signal from a particular button of one or more interchangeable buttons communicatively coupled with the local hub, the actuation signal including a button identification code (button ID) identifying the particular button, the actuation signal indicating an actuation of the particular button (the beacon 222 transmits data including the beacon 222's unique ID. The client device 206 senses the ID transmitted from the beacon 222, Para. 76; the user may tap the client device 206 on or near the beacon 222, and responsive to sensing the tap using one or more 
generating, by the local hub, one or more order signals based on the actuation signal, the one or more order signals identifying the button ID (the client device 206 may then retrieve item data associated with the ID of the beacon 222. As discussed elsewhere herein, the beacon 222 is uniquely associated with an item that is offered for purchase on a virtual marketplace associated with the e-commerce engine 214, Para. 57, 78-79);
transmitting, by the local hub, the one or more order signals to a server based on the particular button being actuated and the local hub receiving the actuation signal from the particular button, the order signal instructing the server to perform a defined operation using the button ID (via the client device 206 senses the ID transmitted from the beacon 222. For example, the communication unit of the client device 206 may capture and process the data transmitted by the beacon 222 and provide the processed data to the e-commerce application 208 at a remote server, which in turn, may parse the beacon ID therefrom, Para. 76, 79 and Abstract); and 
outputting, by the local hub, a confirmation notification based on data received from the server based on the defined operation (via confirmation of purchase, Fig. 4A).
Goodwin fails to disclose the actuation signal being transmitted by the particular button via an electrical contact when the particular button is coupled with a button mount.
Eckerdt teaches an electronic button holder including electrical contacts configured to receive identification information from electronic buttons mounted on the holder (ID can be read electrically with a signal wire paired with a neutral wire for easy identification, Para. 2, 26 and 34).
From the teachings of Eckerdt, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin to include the actuation signal being transmitted by the particular button via an electrical contact when the particular button is coupled with a button mount 
Regarding claim 21, Goodwin discloses wherein the one or more interchangeable buttons each include a communication unit providing a wireless communication channel between each of the one or more interchangeable buttons and the local hub (the beacon 222 transmits data including the beacon 222's unique ID to client device 206, Para. 76 and Fig. 4A). 
Regarding claim 25, Goodwin discloses removing the particular button from a button mount of a button hanger; and placing a new button of the one or more interchangeable buttons in the button mount of the button hanger, the new button including a different button ID than the particular button, the new button adapted to transmit the different button ID to the local hub via the button hanger (via unique ID associated with removable buttons, Para. 13 and 33 and Fig. 2). 
Regarding claim 27, Goodwin discloses determining, by the server, attributes of an item associated with the particular button based on the button ID and a mapping of button IDs stored on a database accessible to the server (the client device 206 may then retrieve item data associated with the ID of the beacon 222. As discussed elsewhere herein, the beacon 222 is uniquely associated with an item that is offered for purchase on a virtual marketplace associated with the e-commerce engine 214, Para. 57 and 78-79); and transmitting, by the server, the data to the local hub based on the attributes of the item (via confirmation of purchase, Fig. 4A). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, Eckerdt, and further in view of Shigenaga (US 2016/0019888).
Regarding claim 15, Goodwin teaches activate a microphone coupled with an ordering device and receive audio from the microphone coupled with the ordering device to complete an order (Para. 66). But fails to specifically disclose process the audio to determine a quantity; and generate the one or more order signals based on the quantity.

From the teachings of Shigenaga, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin to include voice ordering of Shigenaga including quantity of items in order to make ordering more intuitive, thereby improve convenience.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Shigenaga, Eckerdt, and further in view of Chao (US 2019/0318729).
Regarding claim 16, the combination of Goodwin, Eckerdt and Shigenaga fails to disclose wherein the instructions further cause the local hub to: match the audio received from the microphone against an audio wave profile from a set of audio wave profiles, the local hub storing the set of audio wave profiles on a local storage device coupled with the local hub; and determine the quantity based on the matched audio wave profile. 
	Chao teaches a computer device can be configured to include client language models to recognize audio commands from the user (Para. 58).
From the teachings of Chao, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Eckerdt and Shigenaga to include wherein the instructions further cause the local hub to: match the audio received from the microphone against an audio wave profile from a set of audio wave profiles, the local hub storing the set of audio wave profiles on a local storage device coupled with the local hub; and determine the quantity based on the matched audio wave profile in order to use speech recognition.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Shigenaga, Eckerdt, and further in view of Trollope (US 2016/0261917).
Regarding claim 17, the combination of Goodwin, Eckerdt, Shigenaga fails to disclose wherein the local hub activates the microphone coupled with the local hub for a defined time period and 
Trollope teaches activating a microphone of a device for a predetermined period of time upon receiving an activation signal (Para. 73).
From the teachings of Trollope, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Eckerdt and Shigenaga to include wherein the local hub activates the microphone coupled with the local hub for a defined time period and deactivates the microphone after an expiration of the defined time period, the microphone being activated based on the actuation signal received from the interchangeable button in order to prevent accidental orders by limiting the microphone activation time.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, Eckerdt, and further in view of Showghi (US 6,473,739).
Regarding claim 18, Goodwin fails to disclose the instructions further cause the local hub to: receive a quantity signal from a keypad mechanism communicatively coupled with the local hub, the quantity signal identifying a number; and generate the one or more order signals based on the quantity signal received from the keypad mechanism.
Showghi teaches an ordering device can be configured to include a keypad mechanism to generate a quantity signal identifying a number and generate an order signal based on the quantity signal received from the keypad mechanism (the special hand-held, wireless remote ordering devices 10 may take the form illustrated in FIG. 3d, and include the display 20, a plurality of alpha-numeric operation keys 32 for displaying and scrolling through menus, indicating item and quantity, and controlling the ordering process, col. 4, lines 32-36).
From the teachings of Showghi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Eckerdt to include the instructions further cause . 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Showghi, Eckerdt, and further in view of Mark (US 2002/0082042).
Regarding claim 19, the combination of Goodwin, Eckerdt and Showghi fails to disclose the keypad mechanism is communicatively coupled with the local hub via a wireless data connection, the wireless data connection allowing data to be transferred from the keypad mechanism to the local hub.
Mark teaches a keypad can be coupled to a computer device via a wireless connection (Abstract).
From the teachings of Mark, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin and Showghi to include the keypad mechanism is communicatively coupled with the local hub via a wireless data connection, the wireless data connection allowing data to be transferred from the keypad mechanism to the local hub in order to allow entry of inputs remotely.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Showghi, Eckerdt, and further in view of Schobben (US 2007/0070831).
Regarding claim 20, Goodwin discloses the button hanger including a power source (Para. 35) and a communication unit for wirelessly communicating with the local hub, and one or more button mounts for receiving and retaining the one or more interchangeable buttons (the beacon 222 transmits data including the beacon 222's unique ID to client device 206, Para. 76 and Fig. 4A and Fig. 2), but the combination of Goodwin, Eckerdt and Showghi fails to disclose the keypad mechanism is integrated with 
Schobben teaches a device holder can be integrated with a user input device to allow easy activation of a function (Para. 14 and Abstract).
From the teachings of Schobben, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Eckerdt and Showghi to include the keypad mechanism is integrated with the button holder in a hanger body of the button holder and a processor is included in the button hanger in order to allow convenient user inputs and processing of the inputs at the button holder.
Claim(s) 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin, Eckerdt, and further in view of Wong (2015/0382390).
Regarding claim 22, Goodwin discloses the button hanger including a power source (Para. 35) and one or more button mounts for receiving and retaining the one or more interchangeable buttons (Fig. 2), but Goodwin and Eckerdt fails to disclose the button holder receives an actuation signal from the interchangeable button and transmits the actuation signal from the interchangeable button to the local hub; and the button hanger including a processor.
Wong teaches a device can be made a relay to relay wireless signals from one device to another (Para. 16).
From the teachings of Wong, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin and Eckerdt to include the button holder receives an actuation signal from the interchangeable button and transmits the actuation signal from the interchangeable button to the local hub; and the button hanger including a processor in order to use relays to extend the range of signals from the button and process the signals received.
.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Wong and Eckerdt, and further in view of Turner (US 20120330201).
Regarding claim 23, Goodwin, Eckerdt and Wong discloses the button hanger is wirelessly communicatively coupled with the local hub (see rejection of claim 22 above), but fails to disclose the button hanger is physically communicatively coupled with the particular button using one or more electrical contacts.
Turner teaches a device holder can be configured to include electrical contacts to recharge a device placed in the holder (device 53 may be placed in a cradle having electrical contacts arranged to align with the control buttons, Para. 47 and claim 16).
From the teachings of Turner, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin, Eckerdt and Wong to include the button hanger is physically communicatively coupled with the particular button using one or more electrical contacts in order to charge the button reliably as combining known prior art elements to produce predictable results is considered obvious.
Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin and Eckerdt, and further in view of Starkenburg (US 2010/0211636).
Regarding claim 26, Goodwin fails to disclose receiving, by the local hub, an activation signal from an activation button communicatively coupled with the local hub, the activation signal indicating that the activation button has been pressed, the local hub being communicatively coupled with the server; and activating, by the local hub, the one or more interchangeable buttons connected to local hub in response to receiving the activation signal.

From the teachings of Starkenburg, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goodwin and Eckerdt to include receiving, by the local hub, an activation signal from an activation button communicatively coupled with the local hub, the activation signal indicating that the activation button has been pressed, the local hub being communicatively coupled with the server; and activating, by the local hub, the one or more interchangeable buttons connected to local hub in response to receiving the activation signal in order to activate a new interchangeable button added.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689